NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



POSPIECH CONTRACTING, INC.,                  )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1850
                                             )
CITY OF BARTOW, a Florida municipal          )
corporation; and METRO EQUIPMENT             )
SERVICE, INC., a Florida corporation,        )
                                             )
             Appellees.                      )
                                             )

Opinion filed June 5, 2019.

Appeal from the Circuit Court for Polk
County; Randall G. McDonald, Senior
Judge.

Kevin K. Dixon of Kevin K. Dixon, P.A.,
Inverness, for Appellant.

Ira Libanoff and Jordan Nadel of
Ferencik Libanoff Brandt Bustamante &
Goldstein, P.A., Fort Lauderdale, for
Appellee Metro Equipment Service, Inc.

No appearance for Appellee City of Bartow.

PER CURIAM.


             Affirmed.


LaROSE, C.J., and KELLY and ROTHSTEIN-YOUAKIM, JJ., Concur.